Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.

Election/Restrictions
Newly submitted claims 135, 140, and 145 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 135, 140, and 145 are drawn to non-elected Species 5: Fig.28 & 29.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 135, 140, and 145 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the goalkeeper leg pad comprises a lateral edge projection projecting forwardly at the lateral edge of the goalkeeper leg pad” in Claim 155 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 152 recites “the outer surface of the article of protective hockey-goalkeeping equipment being free of stitching”. After a full review of Applicant’s disclosure, there does not appear to be support for the outer surface of the article of protective hockey-goalkeeping equipment being free of stitching. In fact, Fig.18-19 and Pang 22, line 20-Page 23, line 1 of Applicant’s instant application very clearly disclose that there is indeed stitching through the outer surface of the leg pad. For these reasons, the specification fails to provide proper antecedent basis for the claimed subject matter.
Claim 155 recites “the goalkeeper leg pad comprises a lateral edge projection projecting forwardly at the lateral edge of the goalkeeper leg pad”. After a full review of Applicant’s disclosure, there does not appear to be support for a lateral edge projection which projects forwardly of itself, or another lateral edge. For these reasons, the specification fails to provide proper antecedent basis for the claimed subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 152 and 155 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 152 recites “the outer surface of the article of protective hockey-goalkeeping equipment being free of stitching”. After a full review of Applicant’s disclosure, there does not appear to be support for the outer surface of the article of protective hockey-goalkeeping equipment being free of stitching. In fact, Fig.18-19 and Pang 22, line 20-Page 23, line 1 of Applicant’s instant application very clearly disclose that there is indeed stitching through the outer surface of the leg pad. For these reasons, the specification fails to provide proper antecedent basis for the claimed subject matter.
Claim 155 recites “the goalkeeper leg pad comprises a lateral edge projection projecting forwardly at the lateral edge of the goalkeeper leg pad”. After a full review of Applicant’s disclosure, there does not appear to be support for a lateral edge projection 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 100-103 and 155 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 100 recites the limitation "the cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 100 is further indefinite as it is unclear if Applicant is referring to a new structure or meant to refer to the previously claimed “outer cover” or “covering” in Claim 85, from which Claim 100 depends. Additionally, Claim 100 recites “wherein the cover comprises: - a printed layer including the synthetic material and the printed image”. This recitation renders the claim highly indefinite as a printed image and synthetic material are previously recited in Claim 85 as being the “covering” which is a layer that would constitute the exact same structure as the “printed layer”. As best understood, it appears Claim 100 should merely recite “the covering further comprises a transparent protective layer over the printed image”. Claim 100 is rejected as best understood by examiner.

Claim 155 recites “the goalkeeper leg pad comprises a lateral edge projection projecting forwardly at the lateral edge of the goalkeeper leg pad”. The claimed limitation is indefinite as it is unclear how the lateral edge projection can project forwardly from its own lateral edge. Claim 155 is rejected as best understood by examiner.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 124-126 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As claims 124-126 depend from the later claim 151, they do not contain a reference to a claim previously set forth and, therefore, are rejected.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 51, 85, 92-95, 97, 99-103, 106-107, 109-110, 113-114, 116-117, 120, 123-126, 137-139, 141-144, 149, and 151-155 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sioul (US 2007/0250965) in view of McClard (US 2010/0192280).
Regarding Claim 51, Sioul discloses a goalkeeper leg pad (10) for a hockey goalkeeper, the goalkeeper leg pad being wearable on a leg of the hockey goalkeeper to protect the leg of the hockey goalkeeper, the goalkeeper leg pad comprising an upper leg portion, a knee portion, a lower leg portion, and a foot portion, the foot portion of the goalkeeper leg pad extending transversally and forwardly relative to the lower leg portion of the goalkeeper leg pad and being configured to overlie a skate of the hockey goalkeeper (para.15; as seen in Fig.1), the goalkeeper leg pad comprising: a) protective padding (40) configured to be wider than the leg of the hockey goalkeeper (as seen in Fig.1 & 3); and b) an outer cover (14,18) comprising an outer surface of the goalkeeper leg pad, disposed on the protective padding and constituting at least a majority of a front of the goalkeeper leg pad, the outer cover comprising material (para.13), the outer surface of the goalkeeper leg pad comprising three-dimensional formations (Fig.1; i.e. it is well known in the textile art that leather, natural or synthetic, has a textured grain surface with “three-dimensional formations”, inasmuch as has been claimed by Applicant).  Sioul does not disclose the outer cover comprising synthetic material and a printed image on the synthetic material. However, McClard teaches a protective padding (para.21) having a synthetic leather material (500, para.39) having a printed image (510; para.23 & 38) on the synthetic leather material, the printed image extending in various portions of the front of the synthetic leather material (as seen in Fig.6, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the leather material of Sioul to be a synthetic leather material taught by McClard, as a simple substitution of one well known type of material for another, in order to yield the predictable result of providing a durable leather-type material. When in combination Sioul and McClard teach the printed image extending in at least one of the upper leg portion, the knee portion, and the lower leg portion of the goalkeeper leg pad and in the foot portion of the goalkeeper leg pad, and the outer surface of the goalkeeper leg pad comprising three-dimensional formations integrated with the printed image. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Sioul to have a printed image, as taught by McClard, in order to provide the sporting equipment cover with a printed image that displays the desired image, picture, text or indicia for decorative purposes. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of design and/or instruction does not alter the functional relationship. Mere support by the 

Regarding Claim 85, Sioul discloses an article of protective hockey-goalkeeping equipment wearable by a hockey goalkeeper to protect a given one of a leg of the hockey goalkeeper and a hand of the hockey goalkeeper, the article of protective hockey-goalkeeping equipment being one of: a goalkeeper leg pad (10) wearable on and configured to protect the leg of the hockey goalkeeper; and a goalkeeper blocker or catcher wearable on and configured to protect the hand of the hockey goalkeeper, the article of protective hockey-goalkeeping equipment comprising: a. protective padding (40) configured to be wider than the given one of the leg of the hockey goalkeeper (as seen in Fig.1 & 3) and the hand of the hockey goalkeeper; and b. an outer cover (14,18) including an outer surface of the article of protective hockey-goalkeeping equipment, disposed on the protective padding and constituting at least a majority of a front of the article of protective hockey-goalkeeping equipment (as seen in Fig.1), the outer cover comprising: a. a base comprising foam (18; para.15); and b. a covering (14) bonded (para.24) to the foam (as seen in Fig.1) and including material (para.13); the outer surface of the goalkeeper leg pad comprising three-dimensional formations (Fig.1; i.e. it is well known in the textile art that leather, natural or synthetic, has a textured grain surface with “three-dimensional formations”, inasmuch as has been claimed by Applicant). Sioul does not disclose the covering including synthetic material and a printed image on the synthetic material. However, McClard teaches a protective 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the leather material of Sioul to be a synthetic leather material taught by McClard, as a simple substitution of one well known type of material for another, in order to yield the predictable result of providing a durable leather-type material. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering of Sioul to have a printed image, as taught by McClard, in order to provide the sporting equipment cover with a durable printed image that displays the desired image, picture, text or indicia for decorative purposes. When in combination Sioul and McClard teach the outer surface of the goalkeeper leg pad comprising three-dimensional formations integrated with the printed image. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of design and/or instruction does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship 

Regarding Claim 92-95, When in combination Sioul and McClard teach a goalkeeper leg pad of claim 51, wherein the printed image extends in the upper leg portion and/or the lower leg portion of the goalkeeper leg pad (10 of Sioul; as taught by McClard in para.21 & 24 and evidenced by Fig.6, the image may be any size).

Regarding Claim 97, Sioul discloses a goalkeeper leg pad for a hockey goalkeeper, the goalkeeper leg pad being wearable on a leg of the hockey goalkeeper to protect the leg of the hockey goalkeeper, the goalkeeper leg pad (10) comprising: a) an outer cover (front of envelope 14) including an outer surface of the goalkeeper leg pad, constituting at least a majority of a front of the goalkeeper leg pad and comprising: - foam (18); and material (para.13) bonded (para.24) to the foam, the outer surface of the goalkeeper leg pad comprising three-dimensional formations (Fig.1; i.e. it is well known in the textile art that leather, natural or synthetic, has a textured grain surface with “three-dimensional formations”, inasmuch as has been claimed by Applicant); b) an inner cover (back of envelope 14); c) protective padding (40) disposed between the outer cover and the inner cover and configured to be wider than the leg of the hockey goalkeeper (as seen in Fig.1; para.13); and d) a lace (para.24; i.e. straps) lacing (via 68) the protective padding and being unapparent at the front of the goalkeeper leg pad such that the goalkeeper leg pad is free of lacing extending through the outer cover (as seen in Fig.1). Sioul does not disclose the outer cover comprising synthetic material and a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the leather material of Sioul to be a synthetic leather material taught by McClard, as a simple substitution of one well known type of material for another, in order to yield the predictable result of providing a durable leather-type material. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Sioul to have a printed image, as taught by McClard, in order to provide the sporting equipment cover with a printed image that displays the desired image, picture, text or indicia for decorative purposes. When in combination Sioul and McClard teach the leg pad is free of lacing extending through the printed image, and the outer surface of the goalkeeper leg pad comprising three-dimensional formations integrated with the printed image.. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of design and/or instruction does not alter the functional relationship. Mere 

Regarding Claim 99, Sioul and McClard disclose the invention substantially as claimed above. While the combination of Sioul and McClard does not specifically teach the synthetic leather, polymeric material as including polyurethane, it is well known in the textile art that synthetic leather is typically made of polyurethane. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the synthetic leather, polymeric material of combined Sioul and McClard with a synthetic leather made with polyurethane, as a simple substitution of one well known synthetic leather for another in order to yield the predictable result of providing a synthetic leather. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Regarding Claim 100, insofar as is definite, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 85, wherein the cover comprises: - a printed layer including the synthetic material (McClard: 500) and the printed image (McClard: 510; para.23 & 38). Sioul does not disclose a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Sioul to further include a transparent protective layer over the printed image, as taught by McClard, in order to provide the sporting equipment cover with a printed image that is protected from wear-and-tear by a protective layer, increasing the durability and lifespan of the sporting equipment. 

Regarding Claim 101, McClard further teaches an article of protective hockey-goalkeeping equipment of claim 100, wherein the transparent protective layer (600) is thinner than the printed layer (500,510)(para.48). 

Regarding Claim 102, McClard further teaches an article of protective hockey-goalkeeping equipment of claim 100, wherein the transparent protective layer is laminated onto the printed layer (para.42).

Regarding Claim 103, Sioul discloses an article of protective hockey-goalkeeping equipment of claim 85, wherein the foam (18) comprises molded foam defining a shape of the cover (para.15; as seen in Fig. 1).

Regarding Claim 106, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 85, wherein the covering comprises 

Regarding Claim 107, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 85, wherein the covering is a one-piece covering which comprises an entirety of the printed image (as seen in Fig. 1 of Sioul & Fig.6 of McClard).

Regarding Claim 109, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 85, wherein a print area of the printed image occupies at least 30% of a surface area of the front of the article of protective hockey-goalkeeping equipment (10 of Sioul; as taught by McClard in para.21 & 24 and evidenced by Fig.6, the image may be any size).



Regarding Claim 113, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 85, wherein a print area of the printed image occupies at least one-third of a length of the article of protective hockey-goalkeeping equipment (10 of Sioul; as taught by McClard in para.21 & 24 and evidenced by Fig.6, the image may be any size).

Regarding Claim 114, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 113, wherein the print area of the printed image occupies at least a majority of the length of the article of protective hockey-goalkeeping equipment (10 of Sioul; as taught by McClard in para.21 & 24 and evidenced by Fig.6, the image may be any size).

Regarding Claim 116, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 113, wherein the print area of the printed image occupies at least one-third of a width of the article of protective hockey-goalkeeping equipment (10 of Sioul; as taught by McClard in para.21 & 24 and evidenced by Fig.6, the image may be any size).

Regarding Claim 117, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 114, wherein the print area of the printed image occupies at least a majority of a width of the article of protective hockey-goalkeeping equipment (10 of Sioul; as taught by McClard in para.21 & 24 and evidenced by Fig.6, the image may be any size).

Regarding Claim 120, McClard further teaches an article of protective hockey-goalkeeping equipment of claim 85, wherein the printed image (510) is a digitally-printed image (para.36-38).

Regarding Claim 123, Sioul further discloses an article of protective hockey-goalkeeping equipment of claim 85, wherein the foam (18) is molded foam (i.e. foam is known to be molded) and the covering (14) is bonded (para.24) to the foam after molding of the molded foam (Fig.1 & 2).

Regarding Claim 124, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 151, wherein the at least part of the foam, the at least part of the synthetic material and the at least part of the printed image are bent in the longitudinal direction of the article of protective hockey-goalkeeping equipment by being curved in the longitudinal direction of the article of protective hockey-goalkeeping equipment (Sioul: as seen in Fig.2).



Regarding Claim 126, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 151, wherein the at least part of the foam, the at least part of the synthetic material and the at least part of the printed image are bent in the longitudinal direction of the article of protective hockey-goalkeeping equipment by being curved and angular in the longitudinal direction of the article of protective hockey-goalkeeping equipment (Sioul: as seen in Fig.2).

Regarding Claim 137, When in combination Sioul and McClard teach an goalkeeper leg pad of claim 51, wherein the three-dimensional formations comprise recesses (i.e. it is well known in the textile art that leather, natural or synthetic, has a textured grain surface with “three-dimensional formations/ recesses”, inasmuch as has been claimed by Applicant; i.e. creases/wrinkles, pebbled leather voids, etc.). Further, it is noted that the “recesses” as disclosed by Applicant on Page 14, line 26-Page 15, line 2 are creases/wrinkles formed in a synthetic leather to mimic natural leather; which is the same as the leather of Sioul or synthetic leather of McClard would contain. 



Regarding Claim 139, When in combination Sioul and McClard teach an goalkeeper leg pad of claim 137, wherein the recesses impart a texture of the cover such that the cover is textured (i.e. it is well known in the textile art that leather, natural or synthetic, has a textured grain surface with “three-dimensional formations/ recesses”, inasmuch as has been claimed by Applicant; i.e. creases/wrinkles, pebbled leather voids, etc.). 

Regarding Claim 141, Sioul discloses an goalkeeper leg pad of claim 51, comprising a lace (para.24; i.e. straps) lacing (via 68) the protective padding and being unapparent at the front of the goalkeeper leg pad such that the goalkeeper leg pad is free of lacing extending through the outer cover (as seen in Fig.1).

Regarding Claim 142, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 85, wherein the three-dimensional formations comprise recesses (i.e. it is well known in the textile art that leather, natural or synthetic, has a textured grain surface with “three-dimensional formations/ recesses”, 

Regarding Claim 143, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 142, wherein respective ones of the recesses are spaced from one another in a longitudinal direction of the article of protective hockey-goalkeeping equipment and a widthwise direction of the article of protective hockey-goalkeeping equipment (i.e. the grain of the leather having creases/wrinkles, pebbled leather voids, etc. would be spaced and extend the length and width of the leg pad as the entire surface is formed from synthetic leather).

Regarding Claim 144, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 142, wherein the recesses impart a texture of the cover such that the cover is textured (i.e. it is well known in the textile art that leather, natural or synthetic, has a textured grain surface with “three-dimensional formations/ recesses”, inasmuch as has been claimed by Applicant; i.e. creases/wrinkles, pebbled leather voids, etc.).

Regarding Claim 149, Sioul discloses an article of protective hockey-goalkeeping equipment of claim 85, comprising a lace (para.24; i.e. straps) lacing (via 68) the 

Regarding Claim 151, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 85, wherein at least part of the foam, at least part of the synthetic material and at least part of the printed image are bent in a longitudinal direction of the article of protective hockey-goalkeeping equipment (Sioul: as seen in Fig.2).

Regarding Claim 152, Sioul discloses an article of protective hockey-goalkeeping equipment wearable by a hockey goalkeeper to protect a given one of a leg of the hockey goalkeeper and a hand of the hockey goalkeeper, the article of protective hockey-goalkeeping equipment being one of: a goalkeeper leg pad (10) wearable on and configured to protect the leg of the hockey goalkeeper; and a goalkeeper blocker or catcher wearable on and configured to protect the hand of the hockey goalkeeper, the article of protective hockey-goalkeeping equipment comprising: a. protective padding (40) configured to be wider than the given one of the leg of the hockey goalkeeper and the hand of the hockey goalkeeper (as seen in Fig.1 & 3); and b. an outer cover (14,18) disposed on the protective padding, including an outer surface of the article of protective hockey-goalkeeping equipment (as seen in Fig.1 & 3), the outer surface (of 14) of the article of protective hockey-goalkeeping equipment being free of stitching (as seen in Fig.1, portions of 14 are free of stitching and therefore meet the claim limitation as 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Sioul to have digitally-printed graphics, as taught by McClard, in order to provide the sporting equipment cover with a printed image that displays the desired image, picture, text or indicia for decorative purposes. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of design and/or instruction does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter and the synthetic material which is required for patentability.

Regarding Claim 153, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 152, wherein the outer cover (Sioul: 14,18) comprises sheet material (Sioul: 18) including the digitally-printed graphics (as taught by McClard) and extending over an entirety of the outer surface of the article of protective hockey-goalkeeping equipment (as taught by McClard in para.21 & 24 and evidenced by Fig.6, the image may be any size).

Regarding Claim 154, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 152, wherein the digitally-printed graphics extend from a lateral edge of the article of protective hockey-goalkeeping equipment to a medial edge of the article of protective hockey-goalkeeping equipment (as taught by McClard in para.21 & 24 and evidenced by Fig.6, the image may be any size, and therefore can extend from Sioul’s lateral edge of 10 to the medial edge of 10).

Regarding Claim 155, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 152, wherein: the article of protective hockey-goalkeeping equipment is the goalkeeper leg pad; the goalkeeper leg pad comprises a lateral edge projection projecting forwardly at the lateral edge of the goalkeeper leg pad (Sioul: i.e. lateral foot edge of 10 projects forward from the lateral edge of the leg portion); and the digitally-printed graphics extend from the lateral edge projection to the medial edge of the goalkeeper leg pad (as taught by McClard in para.21 & 24 and evidenced by Fig.6, the image may be any size, and therefore can extend from Sioul’s lateral edge of 10 to the medial edge of 10).

7.	Claims 59, 61-62, 65-66, 69-70, 73-74, 76, 78, 80-82, 129-134, 136, 146-148, and 150 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sioul (US 2007/0250965) in view of McClard (US 2010/0192280), and in further view of Higuchi (US 4,587,142).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the leather material of Sioul to be a synthetic leather material taught by McClard, as a simple substitution of one well known type of material for another, in order to yield the predictable result of providing a durable leather-type material. When in combination Sioul and McClard teach the printed layer bonded to the foam. Additionally, it 
Sioul and McClard disclose the invention substantially as claimed above. McClard does not disclose the synthetic leather comprising microfibers and a polymeric layer distinct from the fiber-based layer. However, it is well known in the textile art that synthetic leather is made with a fiber backing. Higuchi teaches a synthetic leather made of a microfiber substrate layer (Col.3, lines 62-64) and a distinct polymeric coating layer (Abstract; Col.4, lines 23-32).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the synthetic leather of Sioul and McClard with a microfiber substrate layer and a distinct polymeric coating layer, as taught by Higuchi, in order to provide a durable synthetic leather which 

Regarding Claim 61, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 59, wherein a print area of the printed image occupies at least 30% of a surface area of the front of the article of protective hockey-goalkeeping equipment (10 of Sioul; as taught by McClard in para.21 & 24 and evidenced by Fig.6, the image may be any size). 

Regarding Claim 62, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 61, wherein the print area of the printed image occupies at least a majority of the surface area of the front of the article of protective hockey-goalkeeping equipment (10 of Sioul; as taught by McClard in para.21 & 24 and evidenced by Fig.6, the image may be any size).

Regarding Claim 65, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 59, wherein a print area of the printed image occupies at least one-third of a length of the article of protective hockey-goalkeeping equipment (10 of Sioul; as taught by McClard in para.21 & 24 and evidenced by Fig.6, the image may be any size).

Regarding Claim 66, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 65, wherein the print area of the 

Regarding Claim 69, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 65, wherein the print area of the printed image occupies at least one-third of a width of the article of protective hockey-goalkeeping equipment (10 of Sioul; as taught by McClard in para.21 & 24 and evidenced by Fig.6, the image may be any size).

Regarding Claim 70, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 66, wherein the print area of the printed image occupies at least a majority of a width of the article of protective hockey-goalkeeping equipment (10 of Sioul; as taught by McClard in para.21 & 24 and evidenced by Fig.6, the image may be any size).

Regarding Claim 73, Higuchi further teaches an article of protective hockey-goalkeeping equipment of claim 59, wherein the synthetic material includes polyurethane (Col.4, lines 23-32).

Regarding Claim 74, When in combination Sioul, McClard, and Higuchi disclose the invention substantially as claimed above. Sioul does not disclose a transparent 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Sioul to further include a transparent protective layer over the printed image, as taught by McClard, in order to provide the sporting equipment cover with a printed image that is protected from wear-and-tear by a protective layer, increasing the durability and lifespan of the sporting equipment. 
Sioul and McClard disclose the invention substantially as claimed above. McClard further teaches the transparent protective layer can be a polymer (para.44). While the combination of Sioul and McClard does not specifically disclose wherein the transparent protective layer includes polyurethane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the polymer layer of McClard with a polyurethane layer, as a simple substitution of one well known type of polymer layer for another, in order to yield the predictable result of providing a transparent protective layer over the printed image. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Regarding Claim 76, When in combination Sioul, McClard, and Higuchi disclose the invention substantially as claimed above. Sioul does not disclose a transparent 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Sioul to further include a transparent protective layer over the printed image, as taught by McClard, in order to provide the sporting equipment cover with a printed image that is protected from wear-and-tear by a protective layer, increasing the durability and lifespan of the sporting equipment.

Regarding Claim 78, Sioul discloses an article of protective hockey-goalkeeping equipment of claim 59, wherein the foam (18) comprises molded foam (para.15) defining a shape of the cover (as seen in Fig.1 & 3).
Regarding Claim 80, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 59, wherein the printed layer comprises a plurality of separate pieces (as seen in Fig.1 of Sioul, the cover is created from separate pieces attached together) which include respective portions of the printed image (as taught by McClard) and which are assembled together and affixed to collectively visually compose the printed image (as taught by the combination of Sioul and McClard). Additionally, it is noted that “which are assembled together and affixed to collectively visually compose the printed image” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product 
Regarding Claim 81, When in combination Sioul and McClard teach an article of protective hockey-goalkeeping equipment of claim 59, wherein the printed layer is a one-piece layer which comprises an entirety of the printed image (as seen in Fig.1 of Sioul & Fig.6 of McClard).

Regarding Claim 82, McClard further teaches an article of protective hockey-goalkeeping equipment of claim 59, wherein the printed image is a digitally-printed image (para.36-38).

Regarding Claims 131-132, When in combination Sioul, McClard, and Higuchi teach an article of protective hockey-goalkeeping equipment of claim 59, wherein: the outer cover comprises an outer surface of the article of protective hockey-goalkeeping equipment; and the outer surface of the article of protective hockey-goalkeeping equipment comprises three-dimensional formations integrated with the printed image; wherein the three-dimensional formations comprise recesses (Higuchi: Col.1, lines 6-12; it is well known in the textile art that leather, natural or synthetic, has a textured grain surface with “three-dimensional formations/ recesses”, inasmuch as has been claimed by Applicant; i.e. creases/wrinkles, pebbled leather voids, etc.). Further, it is noted that the “recesses” as disclosed by Applicant on Page 14, line 26-Page 15, line 2 are creases/wrinkles formed in a synthetic leather to mimic natural leather; which is the 

Regarding Claim 133, When in combination Sioul, McClard, and Higuchi teach an article of protective hockey-goalkeeping equipment of claim 132, wherein respective ones of the recesses are spaced from one another in a longitudinal direction of the article of protective hockey-goalkeeping equipment and a widthwise direction of the article of protective hockey-goalkeeping equipment (Higuchi: Col.1, lines 6-12; the grain of the leather having creases/wrinkles, pebbled leather voids, etc. would be spaced and extend the length and width of the leg pad as the entire surface is formed from synthetic leather).

Regarding Claim 134, When in combination Sioul, McClard, and Higuchi teach an article of protective hockey-goalkeeping equipment of claim 132, wherein the recesses impart a texture of the cover such that the cover is textured (Higuchi: Col.1, lines 6-12; it is well known in the textile art that leather, natural or synthetic, has a textured grain surface with “three-dimensional formations/ recesses”, inasmuch as has been claimed by Applicant; i.e. creases/wrinkles, pebbled leather voids, etc.).

Regarding Claim 136, Sioul discloses an article of protective hockey-goalkeeping equipment of claim 59, comprising a lace (para.24; i.e. straps) lacing (via 68) the protective padding and being unapparent at the front of the article of protective hockey-

Regarding Claims 146-148, Sioul and McClard disclose the invention substantially as claimed above. McClard does not disclose the synthetic leather comprising microfibers and a polymeric layer distinct from the fiber-based layer. However, it is well known in the textile art that synthetic leather is made with a fiber backing. Higuchi teaches a synthetic leather made of a microfiber substrate layer (Col.3, lines 62-64) and a distinct polymeric coating layer (Abstract; Col.4, lines 23-32).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the synthetic leather of Sioul and McClard with a microfiber substrate layer and a distinct polymeric coating layer, as taught by Higuchi, in order to provide a durable synthetic leather which offers excellent air permeability, moisture vapor transmission, and water repellency, in addition to a softness with a feeling of fullness like natural leather.

Regarding Claim 150, Sioul, McClard, and Higuchi disclose the invention substantially as claimed above. Sioul does not disclose a transparent protective layer over and thinner than the printed layer. However, McClard further teaches a transparent protective layer (600) over and thinner than the printed layer (500,510)(para.48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Sioul to further include a transparent protective layer over the printed image, as taught . 

8.	Claims 121 and 122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sioul (US 2007/0250965) and McClard (US 2010/0192280), in view of Shepherd (US 2008/0120756).
Regarding Claim 121, Sioul and McClard disclose the invention substantially as claimed above. Sioul and McClard do not disclose wherein the covering is adhesively bonded to the foam. However, Shepherd teaches a protective leg pad (10) having a covering (20) that can be adhesively bonded to foam (17; para.37) or the covering can have an insert region for insertion of foam (para.44).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the bonding of Sioul with the adhesive bonding of Shepherd as a simple substitution of one well known type of bonding for another, in order to yield the predictable result of bonding the covering to the foam so that they are securely attached to one another.

Regarding Claim 122, Sioul and McClard disclose the invention substantially as claimed above. Sioul and McClard do not disclose wherein the covering is chemically bonded to the foam. However, Shepherd teaches a protective leg pad (10) having a covering (20) that can be chemically bonded to foam (17; para.37) or the covering can 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the bonding of Sioul with the chemical bonding of Shepherd as a simple substitution of one well known type of bonding for another, in order to yield the predictable result of bonding the covering to the foam so that they are securely attached to one another.

9.	Claim 128 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sioul (US 2007/0250965) in view of McClard (US 2010/0192280), and in further view of James (US 2002/0020082).
Regarding Claim 128, Sioul discloses a pair of goalkeeper leg pads for a hockey goalkeeper, the goalkeeper leg pads being wearable on legs of the hockey goalkeeper to protect the legs of the hockey goalkeeper, each goalkeeper leg pad (10) comprising: a) protective padding (40) configured to be wider than a given one of the legs of the hockey goalkeeper protected by the goalkeeper leg pad (as seen in Fig.1 & 3); and b) a cover (14,18) disposed on the protective padding (as seen in Fig.1 & 3). Sioul does not disclose the cover comprising synthetic a printed image. However, McClard teaches a cover (500, para.39) having a printed image (510; para.23 & 38).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Sioul to have a printed image, as taught by McClard, in order to provide the 
Sioul and McClard disclose the invention substantially as claimed above. Sioul and McClard do not disclose wherein the printed image of a left one of the goalkeeper leg pads depicts a left part of an object and the printed image of a right one of the goalkeeper leg pads depicts a right part of the object that is visually combinable with the left part of the object to visually form the object. However, James discloses an article of apparel having an image of a left one of the apparel (12) depicts a left part of an object and an image of a right one of the apparel (14) depicts a right part of the object that is visually combinable with the left part of the object to visually form the object (as seen in Fig.1-8; Abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the printed image of modified Sioul as partial images on the right and left leg pads to form a continuous image, as taught by James, in order to provide the leg pads with a printed image that is continuous to display the desired image, picture, text or indicia for decorative purposes. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of design and/or instruction does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is .


Response to Arguments
Applicant's arguments filed January 6, 2022 have been fully considered but they are not persuasive. 
10.	Applicant’s Remarks: Applicant asserts that the hook and loop fasteners and straps of Sioul do not constitute a covering/material that is “bonded” to foam.
	Examiner’s Response: Examiner respectfully disagrees. Inasmuch as has been claimed by Applicant, an attachment via hook and loop fasteners and straps is bonds the two structures together; i.e. a connection between two objects that have been joined together. It is further noted that in dependent Claims 121 & 122 Applicant further defines the type of bonding with structure that is addressed with Shepherd (US 2008/0120756). For all these reasons, Applicant’s argument is not found persuasive.

In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments, with regard to Sioul in view of Tour, have been considered but are moot in view of the new ground(s) of rejection. Additionally, Applicant’s argument with regard to the 35 U.S.C. 112b rejection of Claim 100 is moot, due to the newly presented amendments which prompted a new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732